AFFIRMED and Opinion Filed August 2, 2022




                                    S  In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-21-00533-CR

                      MAURICE LEMAR DOSS, Appellant
                                   V.
                       THE STATE OF TEXAS, Appellee

               On Appeal from the 363rd Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. F-1841666-W

                        MEMORANDUM OPINION
                   Before Justices Schenck, Osborne, and Smith
                           Opinion by Justice Schenck
      Appellant Maurice Lemar Doss appeals his conviction for aggravated sexual

assault of a child by contact. In five issues, appellant urges the trial court erred by

(1) excusing certain venirepersons for cause, (2) allowing the forensic interviewer

to testify as the outcry witness, (3) admitting the complainant’s patient history, (4)

instructing the jury that it could consider evidence of extraneous offenses as

character conformity evidence, and (5) admitting extraneous offense evidence

obtained from a laptop computer. We affirm the trial court’s judgment. Because all

issues are settled in law, we issue this memorandum opinion. TEX. R. APP. P. 47.4.
                                    BACKGROUND
        Appellant was charged by indictment with aggravated sexual assault of a child

by contact or penetration. The offense was alleged to have occurred on September

2, 2018, against K.S., a seven-year old girl who appellant and his now ex-wife, M.C.,

were fostering. Appellant pleaded not guilty, and the case proceeded to a jury trial.

The State abandoned the penetration allegation, and the jury found appellant guilty

of aggravated sexual assault of a child by contact and assessed punishment at forty-

five years’ confinement. This appeal followed.

                                     DISCUSSION

   I.      Jury Selection
        In his first issue, appellant asserts the trial court erred by excusing several

potential jurors for cause.     More particularly, appellant claims the trial court

improperly struck the venirepersons who indicated they would refuse to convict on

the testimony of one witness.

        A. Standard of Review

        We review a trial court’s ruling on a challenge for cause with “considerable

deference” because the trial court is in the best position to evaluate the

venireperson’s demeanor and responses. See Blue v. State, 125 S.W.3d 491, 497

(Tex. Crim. App. 2003). We reverse a trial court’s ruling on a challenge for cause

only upon a clear abuse of discretion. Id.




                                          –2–
      B. Applicable Law

      The State may challenge for cause a venireperson that has a “bias or prejudice

against any phase of the law upon which the State is entitled to rely for conviction

or punishment.” TEX. CODE CRIM. PROC. ANN. art. 35.16(b)(3). The State can

properly challenge venirepersons who state they could not convict based upon one

witness whom they believed beyond a reasonable doubt and whose testimony proved

every element of the indictment beyond a reasonable doubt. Lee v. State, 206 S.W.3d

620, 623 (Tex. Crim. App. 2006); Tucker v. State, No. 05-19-01515-CR, 2022 WL

1564554, at *8 (Tex. App.—Dallas May 18, 2022, no pet.) (mem. op., not designated

for publication). Therefore, to the extent the trial court struck venirepersons for

cause due to their positions on the one-witness rule, we conclude it did not abuse its

discretion.

      Assuming the trial court erred in striking venirepersons for cause, we would

nevertheless conclude the error was harmless. The purpose of challenges for cause

is to remove jurors who are not qualified. Ford v. State, 73 S.W.3d 923, 925 (Tex.

Crim. App. 2002) (plurality op.). There is no right to have a particular person on the

jury. Jones v. State, 982 S.W.2d 386, 393–94 (Tex. Crim. App. 1998). Therefore,

error in granting a challenge for cause requires reversal only if the defendant was

deprived a lawfully constituted jury. Id. at 393. When there is no indication in the

record that the jurors who actually served were not fit, a defendant is not harmed by

error in granting a challenge for cause. Ford, 73 S.W.3d at 925. Because appellant’s

                                         –3–
complaint concerns only venirepersons that did not sit, he does not complain he was

deprived a lawfully constituted jury and the record in this case does not show

appellant was deprived of a lawfully constituted jury. Error, if any, is therefor

harmless. We overrule appellant’s first issue.

   II.      Outcry Witness

         In his second issue, appellant urges the trial court erred in concluding the

forensic interviewer who interviewed K.S. at the Child Advocacy Center was the

outcry witness, rather than M.C. Thus, claims appellant, the forensic interviewer’s

testimony concerning statements made by K.S. was inadmissible hearsay.

         A. Standard of Review

         We review a trial court’s decision to admit or exclude evidence under an abuse

of discretion standard. Martinez v. State, 327 S.W.3d 727, 736 (Tex. Crim. App.

2010). We will not reverse a trial court’s ruling if it is within the zone of reasonable

disagreement. Gonzalez v. State, 544 S.W.3d 363, 370 (Tex. Crim. App. 2018).

         B. Applicable Law

         Hearsay is not admissible except as provided by statute or the rules of

evidence. TEX. R. EVID. 802; Long v. State, 800 S.W.2d 545, 547 (Tex. Crim. App.

1990). Article 38.072 of the Texas Code of Criminal Procedure provides a hearsay

exception for statements made by a child abuse victim and is commonly known as

the “outcry exception.” CRIM. PROC. art. 38.072.



                                          –4–
      Article 38.072, section 2(a), requires that for the complainant’s hearsay

statement to be admissible, such a statement must be made to the first person, 18

years of age or older, other than the defendant, to whom the complainant, in some

discernible manner, described the alleged offense. Id. art. 38.072(2)(a); see also

Garcia v. State, 792 S.W.2d 88, 91 (Tex. Crim. App. 1990). The complainant’s

statement describing the alleged offense must be more than words that give a general

allusion that something of the nature of child abuse was taking place. Garcia, 792

S.W.2d at 91. Moreover, the trial court is afforded broad discretion to determine

whether the complainant’s statement falls within the article 38.072 hearsay

exception. Id. at 92. The exercise of that discretion will not be disturbed unless the

record shows a clear abuse of discretion. Id.

      C. Application of Law to Facts

      The trial court held a hearing outside the presence of the jury to determine

whether M.C. or the forensic interviewer was the outcry witness. At the hearing,

M.C. testified that on the morning of September 2, 2018, she discovered appellant

and K.S. in one of their home’s bedrooms. Appellant had no clothes on, and K.S.

was dressed only from the waist up. K.S. was lying on the floor on her back, and

appellant was kneeling over her. Appellant told M.C. that K.S. “bust into the room”

while he was getting dressed and complained about a burning sensation, so he was

applying Neosporin to the area about which she complained. K.S. stated that this

was not true. M.C. immediately removed K.S. from the room, took her to her sister’s

                                         –5–
home, and then to the hospital. The only detail K.S. relayed to M.C. was that

appellant “put his bottom on her bottom.”        The forensic interviewer testified

extensively to the specific details of abuse that K.S. relayed to him during the

interview.

      The record before us demonstrates that the forensic interviewer, and not M.C.,

was the first person over 18 years of age to whom K.S. gave numerous specific

details of her sexual abuse. Under the interpretation given to article 38.072 in

Garcia, we conclude that the forensic interviewer was the proper “outcry witness”

to whom the statutory exception regarding a hearsay statement of a child applies.

See Hayden v. State, 928 S.W.2d 229, 231 (Tex. App.—Houston [14th Dist.] 1996,

pet. ref’d) (although the school counselor was the first person the complainant told

about the sexual abuse, there is no evidence that the complainant described to her

the details of the abuse); see also Buentello v. State, 512 S.W.3d 508, 517 (Tex.

App.—Houston [1st Dist.] 2016, pet. ref’d) (forensic interviewer was proper outcry

witness because the child used only general terms in telling her parents about the

sexual assault). We overrule appellant’s second issue.

   III.   Patient History

      In his third issue, appellant claims the trial court erred in allowing Kristen

Reeder, M.D., a child abuse pediatrician at Children’s Medical Center, to testify over

his hearsay objection to the information M.C. provided to the examining nurse at

Children’s Medical Center about why she brought K.S. to the hospital. In response,
                                         –6–
the State points out the complained of statement was previously admitted into

evidence without objection through the admission of the hospital emergency room

record for K.S.

      A. Standard of Review

      We review a trial court’s decision to admit or exclude evidence for an abuse

of discretion. Martinez, 327 S.W.3d at 736. If a trial court’s ruling is within the

zone of reasonable disagreement, there is no abuse of discretion. Gonzalez, 544

S.W.3d at 370.

      B. Applicable Law

      Hearsay is not admissible unless a statute, rule of evidence or other rules

prescribed under statutory authority provide otherwise. EVID. 802. There are

numerous exceptions to hearsay, including an exception for statements made for, as

are reasonably pertinent to, medical diagnosis or treatment and describes medical

history, or past or present symptoms or sensations, their inception and their general

cause. EVID. 803(4). This exception is based on the assumption that the patient

understands the importance of being truthful with the medical personnel involved to

receive an accurate diagnosis or treatment. Bautista v. State, 189 S.W.3d 365, 368

(Tex. App.—Fort Worth 2006, pet. ref’d). The party offering evidence under rule

803(4) must show the out-of-court declarant was aware that the statements were

made for the purpose of medical diagnosis or treatment, that proper diagnosis or

treatment depends on the veracity of such statements, and that it was reasonable for

                                        –7–
the therapist to rely on the particular information. Taylor v. State, 268 S.W.3d 571,

589, 591 (Tex. Crim. App. 2008).

      C. Application of Law to Facts

      M.C. was the caretaker of K.S. She took K.S. to the hospital for the purpose

of having a medical professional examine her for sexual abuse, to make a diagnosis,

and to treat her. In connection therewith, she made a statement to the nurse regarding

what she saw appellant doing to K.S.

      Dr. Reeder testified that the sexual assault examination begins with obtaining

information usually from the child’s caregiver regarding the medical history of the

child. The examiner also asks about family and social history to understand the

environment that the child is living in and then asks questions about why they

presented to the clinic to help guide the medical-decision making process for the

child, including whether tests, medications, or treatments are needed. A physical

exam then follows. Dr. Reeder then summarized the history that M.C. gave to the

nurse, including the sexual conduct.

      The State established through Dr. Reeder’s testimony that M.C.’s statements

to the nurse at Children’s Hospital, as shown in the hospital record, were relevant to

diagnosis or treatment of K.S. and thus were admissible under rule 803(4) of the

rules of evidence. We overrule appellant’s third issue.




                                         –8–
   IV.     Jury Instruction

      In his fourth issue, appellant asserts the trial court erred in instructing the jury

that it could consider evidence of extraneous offenses as character conformity

evidence. He contends that because the State abandoned the penetration allegation

at the close of evidence, the requirements of article 38.37 of the code of criminal

procedure were not met. The State asserts appellant’s complaint on appeal does not

comport with his objection at trial, and, thus, he has waived this complaint.

      A.     Preservation of Error

      An issue on appeal must present the same legal theory as was presented to the

trial court through a timely, specific objection. Sterling v. State, 800 S.W.2d 513,

520–21 (Tex. Crim. App. 1990). We may not reverse the trial court decision on a

legal theory not presented to the trial court. Hailey v. State, 87 S.W.3d 118, 121–22

(Tex. Crim. App. 2002).

      Appellant’s complaint on appeal does not comport with his objection in the

trial court. He did not argue that because the State abandoned the penetration

allegation, the requirements of article 38.37 were not met. Thus, appellant waived

this complaint. Even assuming appellant preserved his complaint for review, we

conclude the trial court did not err in including the complained of instruction.

      B.     Standard of Review

      We review claims of jury charge error under the two pronged test set out in

Almanza v. State, 686 S.W.2d 157, 171 (Tex. Crim. App. 1984). First, we determine

                                          –9–
if there is error in the charge. Ngo v. State, 175 S.W.3d 738, 743 (Tex. Crim. App.

2005). Then, if we find error, we analyze that error for harm. Id.

      C.   Applicable Law

      An extraneous offense is defined as any act of misconduct, whether resulting

in prosecution or not, that is not shown in the charging papers. Rankin v. State, 953

S.W.2d 740, 741 (Tex. Crim. App. 1996). Under rule 404, evidence of other crimes,

wrongs, or bad acts is inadmissible if it is offered to prove the character of a person

in order to show action in conformity therewith, but it may be admissible for other

purposes, such as proving motive, opportunity, intent, identity, absence of mistake

or accident, or to rebut a defensive theory. EVID. 404(b).

      Where the charged offense is a sexual offense against a child under chapter

21 and 22 of the penal code, such as contact or penetration, article 38.37 of the code

of criminal procedure allows evidence of other crimes, wrongs, or acts committed

by the defendant against a child. More particularly, article 38.37 provides:

      Notwithstanding Rules 404 and 405, Texas Rules of Evidence,
      evidence of other crimes, wrongs, or acts committed by a defendant
      against the child who is the victim of the alleged offense shall be
      admitted for its bearing on relevant matters, including: (1) the state of
      mind of the defendant and the child, and (2) the previous and
      subsequent relationship between the defendant and the child.

      Notwithstanding Rules 404 and 405, Texas Rules of Evidence, and
      subject to Section 2–a, evidence that the defendant has committed a
      separate offense described by Subsection (a)(1) or (2) may be admitted
      in the trial of an alleged offense described in Subsection (a)(1) or (2)
      for any bearing the evidence has on relevant matters, including the


                                        –10–
      character of the defendant and acts performed in conformity with the
      character of the defendant.

Id. §§ 1(b) and 2(b) (emphasis added).

      D.     Application of Law to Facts

      In this case, the charged offense is subject to article 38.37. K.S. testified that

appellant committed sexual acts against her on occasions other than the one that led

M.C. to intervene. K.S. described some of these acts to the forensic interviewer.

This evidence was admissible to show that, with respect to the charged offense,

appellant was not applying ointment to K.S. as he claimed, and that his state of mind,

intent, and motive was to commit sexual assault. This evidence was also admissible

under article 38.37 to show appellant performed acts in conformity with his

character.

      The trial court gave the following limiting instructions to the jury with respect

to the extraneous offense evidence:

      You are instructed that you may not consider the defendant’s
      commission of crimes, wrongs, or acts not alleged in the indictment,
      unless you first find and believe beyond a reasonable doubt that the
      defendant committed such crimes, wrongs, or acts. Even then, you may
      only use that evidence for the limited purpose for which it was
      admitted; as instructed below.

      You are instructed that if there is any evidence before you in this case
      regarding other crimes, wrongs, or acts committed by the defendant
      against K.S. you may consider such evidence for its bearing on relevant
      matters, including the state of mind of the defendant and K.S., and the
      previous or subsequent relationship between the defendant and K.S.



                                         –11–
        You are instructed that if there is any evidence before you in this case
        that the defendant committed the separate offense(s) of Aggravated
        Sexual Assault of a Child; you may consider such evidence for its
        bearing on relevant matters, including the character of the defendant,
        and acts performed in conformity with the character of the defendant.

        You are instructed that if there is any evidence before you in this case
        regarding the defendant having committed other crimes, wrongs, or bad
        acts, you may consider such evidence only in determining the intent,
        knowledge, absence of mistake, or lack of accident of the defendant,
        and for no other purpose.

These instructions are in material compliance with rule 404(b) and article 38.37 and,

thus, the trial court did not err in instructing the jury with respect to extraneous

offenses. See Price v. State, No. 05-18-002433-CR, 2019 WL 2223600, at *5 n.4

(Tex. App.—Dallas May 23, 2019, pet. ref’d) (not designated for publication). We

overrule appellant’s fourth issue.

   V.        Extraneous Evidence

        In his fifth issue, appellant urges the trial court erred by admitting extraneous

offense evidence during the punishment phase of trial, specifically images of child

pornography that were seized from a computer appellant and M.C. had access to.

Appellant contends there was no evidence identifying appellant as the one who

possessed the images.

        A.     Standard of Review

        We review a trial court’s decision to admit or exclude evidence for an abuse

of discretion. Martinez, 327 S.W.3d at 736. If a trial court’s ruling is within the



                                          –12–
zone of reasonable disagreement, there is no abuse of discretion. Gonzalez, 544

S.W.3d at 370.

      B.     Applicable Law

      During the punishment phase of trial, evidence may be offered by the State

and the defendant as to any matter the court deems relevant to sentencing, including,

but not limited to, the prior criminal record of the defendant, his general reputation,

his character, an opinion regarding his character, any other evidence of an extraneous

crime or bad act that is shown beyond a reasonable doubt by evidence to have been

committed by the defendant. CRIM. PROC. art. 37.07; Rogers v. State, 991 S.W.2d

263, 265 (Tex. Crim. App. 1999). Thus, extraneous offense evidence is admissible

at the punishment phase.

      C. Application of Law to Facts

      The trial court held a hearing during the guilt–innocence phase of trial at

which M.C. and Detective Quigley testified. M.C. established she owned a Toshiba

laptop computer before she married appellant. After she married appellant in

January 2016, appellant created a separate password protected account on the

computer.

      Detective Chris Quigley conducted a forensic examination of the computer on

December 9, 2019. The computer extraction report indicated that there were two

users on the account, appellant and M.C. The last login for M.C. was December 24,

2015, at 7:10 p.m. The last login for appellant was March 4, 2016, at 3:12 p.m.

                                        –13–
Appellant did not logout of the computer, and no one else logged into the computer

after appellant. The search history showed a search for “sleep incest” on March 19,

2016, at 2:53 p.m., and a search for “real father/daughter sex” on March 19, 2016,

at 2:58 p.m. Images were also accessed on that day of what appear to be children,

mostly young girls, of unknown ages. The images were in unallocated space,

meaning Detective Quigley was not able to determine who actually accessed those

images, but appellant was the only user that was logged into the account on March

19, 2016.

         The State sought to admit the evidence retrieved from the computer under

rules of evidence 404(b) and 403.        The court ruled that this evidence was

inadmissible at the guilt–innocence phase of trial, but admissible at the punishment

phase.

         The evidence extracted from the computer was relevant to the issue of

punishment. Strong circumstantial evidence connected appellant to the images and

searches. Thus, the trial court did not abuse its discretion in admitting the computer

evidence. With respect to Detective Quigley’s testimony, it was for the jury to

determine whether the State proved beyond a reasonable doubt that appellant

committed the bad act(s), and it was for the jury to determine the weight to give that

evidence. Hammock v. State, 622 S.W.3d 910, 914 (Tex. Crim. App. 2021). We

overrule appellant’s fifth issue.



                                        –14–
                                  CONCLUSION

      We affirm the trial court’s judgment.



                                          /David J. Schenck/
                                          DAVID J. SCHENCK
                                          JUSTICE


DO NOT PUBLISH
TEX. R. APP. P. 47

210533F.U05




                                      –15–
                                   S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

MAURICE LEMAR DOSS,                           On Appeal from the 363rd Judicial
Appellant                                     District Court, Dallas County, Texas
                                              Trial Court Cause No. F-1841666-W.
No. 05-21-00533-CR          V.                Opinion delivered by Justice
                                              Schenck. Justices Osborne and Smith
THE STATE OF TEXAS, Appellee                  participating.

    Based on the Court’s opinion of this date, the judgment of the trial court is
AFFIRMED.


Judgment entered this 2nd day of August, 2022.




                                       –16–